                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT WINCHESTER

UNITED STATES OF AMERICA                        )
                                                )        Case No. 4:20-cr-22
v.                                              )
                                                )        Judge Travis R. McDonough
ERIC ABEARE                                     )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                            ORDER



        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count Eight of the

twelve-count Indictment; (2) accept Defendant’s guilty plea as to Count Eight; (3) adjudicate the

Defendant guilty of Count Eight; (4) defer a decision on whether to accept the plea agreement

until sentencing; and (5) Defendant will remain on bond under appropriate conditions of release

pending sentencing in this matter (Doc. 205). Neither party filed a timely objection to the report

and recommendation. After reviewing the record, the Court agrees with Magistrate Judge Lee’s

report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation (Doc. 205) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

as follows:

     1. Defendant’s motion to withdraw his not guilty plea as to Count Eight of the Indictment is
        GRANTED;

     2. Defendant’s plea of guilty to Count Eight is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count Eight;

     4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and
5. Defendant SHALL REMAIN on bond pending sentencing in this matter which is
   scheduled to take place on October 1, 2021 at 2:00 p.m. [EASTERN] before the
   undersigned.

SO ORDERED.


                                     /s/Travis R. McDonough
                                     TRAVIS R. MCDONOUGH
                                     UNITED STATES DISTRICT JUDGE




                                       2
